                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

------------------------------------------------------
                                                         X
STATE OF CALIFORNIA, BRYAN
MUEHLBERGER, FRANK BLACKWELL,                            :
and GIFFORDS LAW CENTER TO                               :
PREVENT GUN VIOLENCE,                                    :
                                                         :
         Plaintiffs,                                     :
                                                         :
         v.                                              :
                                                         :
BUREAU OF ALCOHOL, TOBACCO,                              :
FIREARMS AND EXPLOSIVES, REGINA                          :
LOMBARDO, in her official capacity as Acting             :   CIVIL CASE NO.: 3:20-cv-06761
Deputy Director of Bureau of Alcohol,                    :
Tobacco, Firearms and Explosives, MICHAEL                :
R. CURTIS, in his official capacity as Chief,            :
Firearms Technology Industry Services Branch             :
of Bureau of Alcohol, Tobacco, Firearms and              :
Explosives, UNITED STATES                                :
DEPARTMENT OF JUSTICE, and WILLIAM                       :
BARR, in his official capacity as Attorney               :
General of the United States,                            :
                                                         :
                                                         X
         Defendants.
------------------------------------------------------


     MOTION FOR LEAVE TO FILE A BRIEF AS AMICI CURIAE IN SUPPORT OF
       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

         The District of Columbia and the States of Colorado, Connecticut, Delaware, Hawaii,

Illinois, Maryland, Michigan, Minnesota, New Jersey, New Mexico, New York, North Carolina,

Oregon, Rhode Island, Vermont, Virginia, Washington, and Wisconsin respectfully seek leave to

file the accompanying brief as amici curiae1 in support of Plaintiffs’ opposition to Defendants’

motion to dismiss. This motion describes the Amici States’ interest in this case and discusses how

1
  States may file an amicus brief without consent of the parties or leave of the court on appeal (Fed. R.
App. Proc. 29(a)). There is no corresponding provision for filing as amicus in the district court, but courts
have previously permitted amicus participation by non-parties where appropriate. See, e.g., Authors
Guild, Inc. v. HathiTrust, 902 F. Supp. 2d 445, 447 & n.2 (S.D.N.Y. 2012) (granting motions for leave to
file amicus briefs, and noting that “[c]ourts have the discretion to allow amicus briefs”).

                                                         1
the issue before the Court has affected States, residents, and law enforcement. Counsel for the

Defendants do not oppose this motion.

       This case centers on some of the most important responsibilities States have: ensuring

public safety and promoting effective law enforcement. In recent years, States have witnessed a

precipitous rise in the presence of ghost guns, particularly since Defendants shifted their

regulatory guidance on ghost guns. That guidance, which purports to interpret the Gun Control

Act of 1968 (“GCA”) has had grave consequences for State residents and has impeded the ability

of law enforcement to investigate and prosecute criminal activity. While States have endeavored

to address this critical public safety issue, there is no substitute for an accurate interpretation of

the GCA. The brief, which is attached as Exhibit 1, details how the interpretive rule infused

doubt into the legal landscape surrounding ghost guns, how ghost gun dealers exploited that

landscape, and emphasizes the need for a federal solution.

       For the foregoing reasons, the Amici States request leave to participate as amici curiae in

support of the Plaintiffs in these proceedings.



                                                      Respectfully submitted,

                                                      /s/ Alacoque Nevitt
                                                      ALACOQUE NEVITT
                                                      Bar No. 268768
                                                      Assistant Attorney General
                                                      Public Advocacy Division



                                                      Office of the Attorney General
                                                      400 6th St. NW, Suite 10th Floor
                                                      Washington, DC 20001
                                                      202-717-1368
                                                      Alacoque.Nevitt@dc.gov



                                                  2
On behalf of:

  KARL A. RACINE                                PHIL WEISER
  Attorney General                              Attorney General
  District of Columbia                          State of Colorado
  400 6th St., NW, Suite 8100                   1300 Broadway, 10th Floor
  Washington, DC 20001                          Denver, CO 80203

  WILLIAM TONG                                  KATHLEEN JENNINGS
  Attorney General                              Attorney General
  State of Connecticut                          State of Delaware
  165 Capitol Ave.                              820 North French St.
  Hartford, CT 06106                            Wilmington, DE 19801

  CLARE E. CONNORS                              KWAME RAOUL
  Attorney General                              Attorney General
  State of Hawaii                               State of Illinois
  425 Queen St.                                 100 West Randolph St., 12th Floor
  Honolulu, HI 96813                            Chicago, IL 60601

  BRIAN E. FROSH                                DANA NESSEL
  Attorney General                              Attorney General
  State of Maryland                             State of Michigan
  200 Saint Paul Place                          535 W. Ottawa St.
  Baltimore, MD 21202                           Lansing, MI 48906

  KEITH ELLISON                                 GURBIR S. GREWAL
  Attorney General                              Attorney General
  State of Minnesota                            State of New Jersey
  75 Rev. Dr. Martin Luther King Jr. Blvd       25 Market St.
  St. Paul, MN 55155                            Trenton, NJ 08625

  HECTOR BALDERAS                               LETITIA JAMES
  Attorney General                              Attorney General
  State of New Mexico                           State of New York
  P.O. Drawer 1508                              28 Liberty Street
  Santa Fe, NM 87504                            New York, NY 10005

  JOSH STEIN                                    ELLEN F. ROSENBLUM
  Attorney General                              Attorney General
  State of North Carolina                       State of Oregon
  114 West Edenton St.                          1156 Court St. NE
  Raleigh, NC 27603                             Salem, OR 97301


                                            3
PETER F. NERONHA           THOMAS J. DONOVAN, JR.
Attorney General           Attorney General
State of Rhode Island      State of Vermont
150 South Main Street      109 State Street
Providence, RI 02903       Montpelier, VT 05609

MARK R. HERRING            ROBERT W. FERGUSON
Attorney General           Attorney General
Commonwealth of Virginia   State of Washington
202 North 9th Street       1125 Washington St. SE, PO BOX 40100
Richmond, VA 23219         Olympia, WA 98504

JOSH KAUL
Attorney General
State of Wisconsin
17 W Main St.
Madison, WI 53703
